Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Dasgupta reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Santos Gatti et al (US Pub. No 2013/0111488), hereafter, “Gatti,” in view of Dasgupta et al (US Pub. No. 2014/0188538), hereafter, “Dasgupta,” and Deshpande et al (US Pub. No. 2009/0125432), hereafter, “Deshpande.”
 
As to claim 1, Gatti discloses a computer-implemented method, the method comprising:
identifying, by one or more processors, historical data including a set of historical incident reports, wherein the historical incident reports ([0034]-[0035], particularly, “The Dispatch Unit 201 stores information about completed tasks or requested tasks in the Task History Database 202.”) identify: (i) incident tickets ([0035]), (ii) one or more skills associated with personnel assigned to the incident tickets ([0036], particularly, “The information about the completed task may further include a worker identifier of the worker that completed the task.”), and (iii) whether the incident tickets were resolved within threshold periods of time to resolve ([0035], particularly, “a requested completion time, an actual completion time… breach information indicating whether the completed task breached any agreements (e.g., an SLA)”), the threshold periods of time to resolve including historical data, the historical data further includes for a historical incident a set of personnel assigned to resolve the historical incident and the existing skill sets of the personnel assigned([0035]-[0036] and [0040]-[0046], particularly, “The SVM trainer unit 203 generates a feature vector for each task and worker based on the features…In one embodiment, the SVM trainer unit 203 is trained based on a determined number of completed tasks having the same attribute as a requested task that was completed by each worker during the training window…Further, the timeliness of the task completion is another factor that may be considered, as there may be service level agreements specifying maximum resolution times for different kinds of tasks.”; “a determined number of completed tasks having the same attribute as a requested task that was completed by each worker” reading on “the skill sets of the personnel”);
training, by one or more processors, a machine learning model to predict sets of existing skills associated with resolving incident tickets within the threshold periods of time to resolve based, at least in part, on the identified set of historical incident reports and skillsets of personnel assigned to the incident tickets in the identified historical data ([0040]-[0046], particularly, “The SVM trainer unit 203 retrieves history data from the Task History Database 202 for a training window, which is a time period…The SVM trainer unit 203 generates a feature vector for each task and worker based on the features…In one embodiment, the SVM trainer unit 203 is trained based on a determined number of completed tasks having the same attribute as a requested task that was completed by each worker during the training window…Further, the timeliness of the task completion is another factor that may be considered, as there may be service level agreements specifying maximum resolution times for different kinds of tasks.”);
receiving a new incident ticket (Fig. 3B, label 308); 
analyzing, by one or more processors, the new incident ticket and identifying a type of issue involved, a severity level of the issue (Fig. 3B, label 309, [0072], see also [0049] for example attributes, “(e.g., priority, task description, complexity, etc.)”, and a required resolution time for resolving the issue ([0035], particularly, “The information about completed or requested tasks may include at least one of a type of the task, a classification of the task, a requested completion time, an actual completion time, a description of the task, an identifier of the requesting party, a complexity of the task, a priority of the task, a number of identifier of the task, and breach information indicating whether the completed task breached any agreements (e.g., an SLA).”)
predicting, by one or more processors, using the trained machine learning model, a set of skills associated with resolving a new incident ticket within a threshold period of time to resolve ([0049]-[0051], particularly, “The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion.” And [0035] discusses “a threshold period of time to resolve” associated with tasks), the predicting, using the trained machine learning model, being based, at least in part, on identifying the type of issue involved, the severity level of the issue, and the required resolution time for resolving the issue (Fig. 3B, labels 310, 311 and [0071]-[0072], particularly, “Next attribute data is extracted from the incoming tasks (S309). The attribute data may correspond to the attribute data that was extracted during the training period. For example, if priority information of completed tasks were previously extracting during the training period, the priority of the requested task may be extracted. Next, a feature vector is generated for each available worker using the extracted data (S310). The workers may be ranked based on their feature vectors and the weight vector output during training (S311).”); and
assigning, by one or more processors, a set of personnel to the new incident ticket based, at least in part, on the predicted set of skills associated with resolving the new incident ticket within the threshold period of time to resolve ([0049]-[0051], particularly, “The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion.” And [0035] discusses “a threshold period of time to resolve”).
However, Gatti does not explicitly disclose the existing skillsets of the personnel includes “the assigned personnel’s existing range of skills.”  
But, Dasgupta discloses historical data further includes for a historical incident a set of personnel assigned to resolve the historical incident and the existing skillsets of the personnel assigned, the existing skillsets including the assigned personnel’s existing range of skills (Abstract, particularly, “Skill update based work assignment in one aspect may comprise receiving a worker set identifying a list of workers, current skills associated with the worker set, required skills associated with a set of tickets; classifying the current skills” with [0047]-[0048] disclosing how historical data is used to calculate “current skills,” i.e. “existing skills”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Gatti and Dasgupta in order to more accurately and extensive track the skill sets of users so as to distribute task more efficiently.
However, the combination Gatti and Dasgupta does not explicitly disclose the threshold periods of time to resolve including for a historical incident of the historical incident reports an anticipated resolution time and an actual resolution time for the historical inciden. That is, Gatti does not necessarily disclose anticipated resolution times alongside actual resolution time among the information about completed tasks in [0035].
But, Deshpande discloses threshold periods of time to resolve including for a historical incident of historical incident reports an anticipated resolution time and an actual resolution time for the historical incident, wherein the historical data further includes for the historical incident a set of personnel assigned to resolve the historical incident ([0026], particularly, “The potential agents component 315 takes, as inputs for the ticket 301, the past performance of various agents 311 in view of the deadline value and the estimated time from the deadline calculator 303 and any other predefined factors deemed relevant.” And [0051], particularly, “For example, if an agent bidder has an established tendency to underestimate the time he takes to complete tasks on problem tickets, the system may be programmed to adjust his bids to more reasonable levels, based on his past performances.”; i.e. the historical data essentially includes an agent’s estimated time to complete a task (“an anticipated resolution time”) vs the actual resolution time in order to determine if an agent underestimates their performance).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Gatti and Dasgupta with Deshpande in order to provide a means to determine the accuracy of estimations after resolutions so as to create more accurate future estimations.

 As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

 As to claims 2, 9, and 16, the teachings of Gatti, DasGupta, and Deshpande as combined for the same reasons set forth in claim 1’s rejection further disclose generating, by the one or more processors, a new set of inputs for the machine learning model, wherein the new set of inputs includes: (i) the new incident ticket, (ii) the predicted set of skills associated with resolving the new incident ticket within the threshold period of time to resolve, and (iii) an indication of whether the new incident ticket was resolved within the threshold period of time to resolve; and adjusting, by the one or more processors, the machine learning model based, at least in part, on the new set of inputs (Gatti, [0040]-[0046] and Fig. 3A illustrates how the model runs in a loop (label 306)).

As to claims 3, 10, and 17, the teachings of Gatti, DasGupta, and Deshpande as combined for the same reasons set forth in claim 1’s rejection further disclose identifying, by the one or more processors, from the set of historical incident reports, anticipated ticket resolution times and corresponding actual ticket resolution times of a plurality of historical incident reports of the set of historical incident reports (Deshpande, [0026], particularly, “The potential agents component 315 takes, as inputs for the ticket 301, the past performance of various agents 311 in view of the deadline value and the estimated time from the deadline calculator 303 and any other predefined factors deemed relevant.” And [0051], particularly, “For example, if an agent bidder has an established tendency to underestimate the time he takes to complete tasks on problem tickets, the system may be programmed to adjust his bids to more reasonable levels, based on his past performances.”; i.e. the historical data essentially includes an agent’s estimated time to complete a task (“an anticipated resolution time”) vs the actual resolution time in order to determine if an agent underestimates their performance).

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti, Dasgupta, and Deshpande in view of Appel et al (US Pub. No. 2014/0023185), hereafter, “Appel.”

 As to claims 4, 11, and 18, the combination of Gatti, Dasgupta, and Deshpande discloses the parent claim but does not disclose normalizing, by the one or more processors, the anticipated ticket resolution times and the actual ticket resolution times; and generating, by the one or more processors, a normalized incident profile chart (NIPC), wherein the normalized incident profile chart includes the normalized anticipated ticket resolution times and the normalized actual ticket resolution times.  
However, Appel discloses normalizing, by the one or more processors, an anticipated ticket resolution times and an actual ticket resolution times; and generating, by the one or more processors, a normalized incident profile chart (NIPC), wherein the normalized incident profile chart includes the normalized anticipated ticket resolution times and the normalized actual ticket resolution times ([0020]-[0021], particularly, “As noted, at least one embodiment of the invention includes plotting the ticket data of a service pool on a two-dimensional log-log graphic where the axes correspond to the normalized assignment and resolution times. The density map of this plot is referred to as the workload profile chart (WPC) of the service pool… To construct the WPC, at least one embodiment of the invention includes normalizing the tickets' assignment delays and resolution times by their respective SLA duration, and plotting the information on a normalized assignment delay and resolution time space.” And [0037]-[0038], particularly, “Computing a work profile chart includes normalizing the assignment delay and the resolution delay for each work request by respective service level agreement time-to-service requirement duration. This can additionally include plotting the normalized assignment delay and the normalized resolution delay for each work request on a space.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Gatti, Dasgupta, and Deshpande with Appel in order to provide a more efficient means of minimizing global time delays in an IT ticket servicing system.

As to claims 5, 12, and 19, the teachings of Gatti, Dasgupta, Deshpande, and Appel as combined for the same reasons set forth in claim 4’s rejection further disclose classifying, by the one or more processors, the incident tickets associated with the set of historical incident reports into categories based, at least in part, on respective locations of the respective tickets on the normalized incident profile chart (Gatti, [0047]-[0048]).

As to claims 6 and 13, the teachings of Gatti, Dasgupta, Deshpande, and Appel as combined for the same reasons set forth in claim 4’s rejection further disclose discloses the categories include a miss category, wherein tickets in the miss category have actual ticket resolution times that exceed their respective anticipated ticket resolution times (Gatti, [0036], particularly, “The information about the completed task may further include a worker identifier of the worker that completed the task.”), and (iii) whether the incident tickets were resolved within threshold periods of time to resolve ([0035], particularly, “a requested completion time, an actual completion time… breach information indicating whether the completed task breached any agreements (e.g., an SLA)”).

As to claims 7, 14, and 20, the teachings of Gatti, Dasgupta, Deshpande,  and Appel as combined for the same reasons set forth in claim 4’s rejection further disclose (i) a no risk category, (ii) an automatic resolution/false alarm category, (ili) a fast response category, (iv) a good resources to volume match category, (v) a good skills to SLA match category, (vi) a skill or SLA issues category, and (vii) a resource or volume issue category (Appel, [0024]-[0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452